DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment received November 30, 2021 has been entered. Claims 1, 2, 3, 5-7, 9-12, 16, 18, and 20 have been amended. Claim 1 has been amended to include the limitations of Claim 15 which has been canceled. Claim 22 is newly entered. Support for the Amendment is provided in the Applicant’s original disclosure including Figures 7 and 9.
Response to Arguments
	The Applicant’s arguments and remarks have been fully considered in view of the Amendment and are moot in view of the Examiner’s Amendment below placing the claims in condition for allowance.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given by the Applicant’s representative, Lilia C. Lord, on December 24, 2021.
The application has been amended as follows: 
Claim 1 has been amended by Examiner’s Amendment to incorporate the limitations of Claim 22 to read as follows:
Claim 1. (Examiner’s Amendment) A battery pack, comprising: a plurality of battery cells arranged such that main surfaces thereof face each other; and a partition wall between adjacent ones of the plurality of battery cells, wherein the partition wall [[and]] 
wherein a diameter of each of the plurality of air pockets is greater than a distance between adjacent ones of the plurality of air pockets[[.]], and 
wherein the partition wall includes: a thin wall portion overlapping the plurality of air pockets; and a thick wall portion thicker than the thin wall portion and contacting the main surface of the one battery cell, the thin and thick wall portions being solid in their entireties.
Claim 22 is canceled by Examiner’s Amendment.
Allowable Subject Matter
Claims 1-14 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken alone or in combination does not disclose, teach, or suggest the claimed battery pack comprising the claimed partition wall between adjacent battery cells wherein the partition wall includes a plurality of air pockets defined as in the claim, and wherein the partition wall includes a thin wall portion and a thick wall portion configured as claimed. An embodiment of this structure is exemplified by the Applicant’s Figure 7, described by ¶ [0060]-[0061] of the Specification, and having thin and thick wall portions configured as claimed to form a plurality of air pockets as claimed between adjacent battery cells. The claimed configuration isolates air layers accommodated in the air pockets and suppresses heat transfer caused by natural convection accompanying air flow as described by ¶ [0062] of the Specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/           Primary Examiner, Art Unit 1729